20‐2813
   Kirik v. Commissioner

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
   City of New York, on the 7th day of June, two thousand twenty‐one.

   PRESENT:
                    AMALYA L. KEARSE
                    GERARD E. LYNCH,
                    RICHARD J. SULLIVAN,
                         Circuit Judges,
   _____________________________________
   YAROSLAV KIRIK & GALINA KIRIK,

                           Petitioners‐Appellants,

                   v.                                              No. 20‐2813

   COMMISSIONER OF INTERNAL REVENUE,

                    Respondent‐Appellee.
   _____________________________________
For Petitioners‐Appellants:               DAVID ROTHENBERG, Rothenberg Law,
                                          Rochester, NY.


For Respondent‐Appellee:                  JOHN SCHUMANN (Arthur T. Catterall
                                          on the brief), for David A. Hubbert,
                                          Deputy Assistant Attorney General,
                                          Department of Justice, Washington,
                                          DC.



      Appeal from the United States Tax Court (Mark V. Holmes, Judge).

      UPON      DUE     CONSIDERATION,           IT    IS   HEREBY       ORDERED,

ADJUDGED, AND DECREED that the order of the Tax Court is AFFIRMED.

      In June 2013, Yaroslav and Galina Kirik received a notice of deficiency from

the Internal Revenue Service (“IRS”) indicating that they owed over $1.7 million

in additional taxes, as well as almost $1.3 million in penalties, for calendar years

2007–2009.   Three months later, the Kiriks commenced a timely action in the

United States Tax Court to dispute the deficiencies, asserting, among other things,

that the IRS had overstated their income for the three years in question.

      At the time the Kiriks filed their action in Tax Court, the Kiriks were also the

targets of a criminal investigation.      In March 2014, the IRS moved for a

continuance of the trial in the Kiriks’ Tax Court action until after the criminal

matter concluded. The Tax Court granted that continuance and consolidated the

                                          2
Kiriksʹ case with a related Tax Court action brought by Eagle Expeditors, Inc., a

company created by petitioner Yaroslav Kirik; the consolidated case bore the

caption “Eagle Expeditors, Inc., et al. v. Commissioner of Internal Revenue” and

the docket numbers of the company’s case and the Kiriks’ case. For the next five

years the IRS periodically filed status reports with the Tax Court, which filed a

series of orders maintaining the continuance and directing further status reports.

      In July 2018, the Kiriks fired their attorney and elected to represent

themselves.    The Tax Court thereafter ordered the Kiriks to provide a phone

number and email address at which they could be reached. When the Kiriks

failed to provide that information, the Tax Court ordered the Kiriks to show cause

why their case should not be dismissed for failure to prosecute. The Kiriks did

not respond to that show‐cause order, and the Tax Court dismissed their case for

lack of prosecution on October 17, 2019.

      Almost nine months later, on July 2, 2020, the Kiriks filed a motion in Tax

Court to vacate the October 2019 order dismissing their case. The Tax Court

denied that motion, explaining that:

              A motion to vacate is due 30 days after entry of decision.
              Rule 162. Our unappealed decisions become final after
              90 days. IRC § 7481(a)(1). After that, we don’t have

                                           3
             jurisdiction any more. Arkansas Oil and Gas, Inc. v.
             Commissioner, 114 F.3d 795 (8th Cir. 1997); Stewart v.
             Commissioner, 127 T.C. 109, 112‐13 (2006). In Stewart we
             listed the exceptions to this rule ‐‐ fraud on the Court,
             mutual mistake, clerical error, and lack of jurisdiction to
             enter decision in the first place. Id. at 112 n. 3. None of
             those applies here.

App’x at 157. This appeal followed.

      “We review a Tax Court’s denial of a motion to vacate a final decision for

abuse of discretion.” Cinema ’84 v. Comm’r, 412 F.3d 366, 370–71 (2d Cir. 2005)

(citing Senate Realty Corp. v. Comm’r, 511 F.2d 929, 931 (2d Cir. 1975)). “However,

whether the Tax Court had jurisdiction to consider a motion is a question of law,

which we review de novo.” Id. at 371 (citing Merrill Lynch & Co. v. Comm’r, 386

F.3d 464, 469 (2d Cir. 2004)).

      Section 7481(a) of the Internal Revenue Code (“IRC”) provides that “the

decision of the Tax Court shall become final . . . [u]pon the expiration of the time

allowed for filing a notice of appeal, if no such notice has been duly filed within

such time[.]” IRC § 7481(a). The time allowed for filing a notice of appeal is “90

days after the decision of the Tax Court is entered.” IRC § 7483. There is no

dispute that the Kiriks did not file a notice of appeal within 90 days. Thus, the




                                         4
Tax Court’s decision became final months before the Kiriks filed their motion to

vacate.

      Although § 7481(a) is quite explicit as to when a decision of the Tax Court

becomes final, circuit courts have split on whether, and under what circumstances,

the Tax Court may vacate or revise one of its finalized decisions. The Sixth Circuit

has concluded emphatically that “once a decision of the Tax Court becomes final,

the Tax Court no longer has jurisdiction to consider a motion to vacate its

decision.” Harbold v. Comm’r, 51 F.3d 618, 621 (6th Cir. 1995). Other circuits, and

the Tax Court itself, have acknowledged a few narrow exceptions to this rule,

including situations in which there has been a fraud on the court, where the Tax

Court did not have jurisdiction in the first place, Davenport Recycling Assocs. v.

Comm’r, 220 F.3d 1255, 1259 (11th Cir. 2000), and where the Tax Court discovers a

clerical error after the decision became final, Stewart v. Comm’r, 127 T.C. 109, 112

n.3 (2006). Although the Second Circuit has never definitively decided whether

the finality rule is jurisdictional or merely a claim processing rule that is subject to

judicially‐created exceptions, neither has it expressly adopted any of the

exceptions identified above. See Cinema ’84, 412 F.3d at 371. But even assuming

that the Tax Court’s finality rule is not strictly jurisdictional and the above‐

                                           5
referenced exceptions could be properly considered by the Tax Court, none would

make the slightest difference in this case, since there is no possible argument that

the Kiriks’ delay was caused by fraud, mutual mistake, clerical errors, or the Tax

Court’s lack of jurisdiction to enter a decision in the first place. Indeed, the Kiriks

do not argue otherwise.

      Instead, the Kiriks essentially argue that we should create a new exception

to the finality rule based on the concept of excusable neglect. But we need not

decide whether we can, or even should, acknowledge such an exception because

even the most charitable and expansive definition of excusable neglect could not

salvage the Kiriks’ claims here.

      Although excusable neglect provides a permissible basis for noncompliance

with court rules in a variety of contexts, all applications of the doctrine require

courts to consider “the reason for the delay, including whether it was within the

reasonable control of the movant.” Silivanch v. Celebrity Cruises, Inc., 333 F.3d 355,

366 (2d Cir. 2003) (internal quotation marks omitted). “We have noted that the

equities will rarely if ever favor a party who fails to follow the clear dictates of a

court rule,” id. (internal quotation marks and alteration omitted), going so far as

to observe that where the rule governing a filing deadline “is entirely clear . . . a

                                          6
party claiming excusable neglect will, in the ordinary course, lose,” Canfield v. Van

Atta Buick/GMC Truck, Inc., 127 F.3d 248, 251 (2d Cir. 1997).

      Here, the Kiriks’ delay in filing their motion was entirely within their

control. There is no dispute that the Kiriks fired their attorney, thus taking on the

risks associated with navigating the Tax Court alone, notwithstanding their self‐

professed lack of sophistication and less‐than‐complete fluency in English.

Inexplicably, they then failed to respond to multiple orders from the Tax Court,

including the order dismissing their case for lack of prosecution. Several months

later, the IRS sought to levy on the Kiriks’ assets, yet even then the Kiriks did not

file a motion to vacate the order dismissing their case. It was not until July 2020 –

almost nine months after the Tax Court issued its dismissal order – that the Kiriks

finally got around to making their motion. Nothing in our case law suggests that

the Kiriks’ neglect, which was considerable, was even remotely excusable.

Consequently, we see no reason to second guess the Tax Court’s denial of the

Kiriks’ motion to vacate the October 2019 order dismissing their case.

      We have considered the Kiriks’ remaining arguments and find them to be

meritless. The order of the Tax Court is AFFIRMED.

                                       FOR THE COURT:

                                         7
Catherine O’Hagan Wolfe, Clerk of Court




  8